Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 1/4/21.  Claim(s) 1-11 are cancelled.  Claim(s) 12-31 are pending.  Claim(s) 20 has been withdrawn.
Applicant's arguments and showing of superior results with respect to 103 rejection of the last Office action have been fully considered and found persuasive.  Therefore the rejection of the last Office action are hereby withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Todd Deveau on 4/9/21.
Please cancel claim 20.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: as eloquently described in the arguments submitted 1/4/21, the ADME properties of butyrate salts were poor, and known to be so.  While the prior art of record disclosed, for example, the potential HDAC inhibitory utility of butyrate salts in vitro, the application of this to in vivo use would be an unreasonable task with extremely high dosages required to see any sort of successful HDAC inhibition in the tissues of interest for the claimed indications.
Instead, the Applicant has discovered and shown that the administration of the claimed butyrates in the controlled release composition have an effect on the GI tract and intestinal flora that precipitates benefits in the claimed methods of treatment without the need for the butyrates to necessarily contact said tissues.  This has been demonstrated, in vivo, in the instant disclosure for all of the claimed indications.
Further, the Applicant has shown that the claimed composition provides unexpectedly superior results when used in the claimed method, especially with respect to the timing and amount of delivery of butyrates to the target small intestine.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claim(s) 1-11 and 20 are cancelled.  Claim(s) 12-19 and 21-31 are allowed.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A DECK/
Examiner, Art Unit 1627

/SARAH PIHONAK/Primary Examiner, Art Unit 1627